DETAILED ACTION
Double Patenting Rejection

Applicant’s arguments, see page 8, line 6 through line 14, and the terminal disclaimer, filed January 14, 2022, with respect to the rejection of claims 1-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,699,140 have been fully considered and are persuasive. The rejection of claims 1-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,699,140 has been withdrawn.
Allowable Subject Matter
Claims 1-26 are allowed.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 4:30am to 12:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
January 24, 2021